Case 1:20-cv-01040-SOH Document 3 _ Filed 08/13/20 Page 1 of 13 PagelD #: 3

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
EL DORADO DIVISION

MARK MOSLEY, Individually and on PLAINTIFF
Behalf of All Others Similarly Situated

vs. No. 1:20-cv-1040-SOH

HYDROSTATIC OIL TOOLS, INC., DEVIN DEFENDANTS
DEW, RANDY PHARR and BILLY PHARR

ORIGINAL COMPLAINT—COLLECTIVE ACTION

COMES NOW Plaintiff Mark Mosley, individually and on behalf of all others
similarly situated, by and through his attorneys Tess Bradford and Josh Sanford of the
Sanford Law Firm, PLLC, and for his Original Complaint—Collective Action against
Defendant Hydrostatic Oil Tools, Inc., Devin Dew, Randy Pharr and Billy Pharr
(collectively “Defendant” or “Defendants”), he does hereby state and allege as follows:

l. PRELIMINARY STATEMENTS

1. This is a collective action brought by Plaintiff, individually and on behalf of
all others similarly situated, against Defendants for violations of the overtime provisions
of the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (the “FLSA”), and the
Arkansas Minimum Wage Act, Ark. Code Ann. § 11-4-201, ef seq. (the “AMWA’).

2. Plaintiff, individually and on behalf of all others similarly situated, seeks
declaratory judgment; monetary damages; liquidated damages; prejudgment interest;
costs; and a reasonable attorney's fee, as a result of Defendants’ policy and practice of

failing to pay Plaintiff and other similarly situated individuals proper overtime

Page 1 of 13
Mark Mosley, et al v. Hydrostatic Oil Tools, Inc., et ai.
U.S.D.C, (W.D. Ark.) Case No. 1:20-cv-1040-SOH
Orlginal Complaint—Collective Action
Case 1:20-cv-01040-SOH Document3_ Filed 08/13/20 Page 2 of 13 PagelD #: 4

compensation under the FLSA and under the AMWA within the applicable statutory
limitations period.

3. Upon information and belief, for at least three (3) years prior to the filing of
the Complaint, Defendants have willfully and intentionally committed violations of the
FLSA and the AMWA as described, infra.

il. JURISDICTION AND VENUE

4. The United States District Court for the Western District of Arkansas has
subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331
because this suit raises federal questions under the FLSA.

5! Plaintiffs claims under the AMWA form part of the same case or
controversy and arise out of the same facts as the FLSA claims alleged in this
complaint. Therefore, this Court has supplementa! jurisdiction over Plaintiffs’ AMWA
claims pursuant to 28 U.S.C. § 1367(a).

6. Defendants own and operate an oilfield equipment supply company within

the Ei Dorado Division of the Western District. Therefore, venue is proper.

lll. ©THE PARTIES
7. Plaintiff is an individual and resident and domiciliary of Columbia County.
8. Defendant Hydrostatic Oil Tools, Inc. (“Hydrostatic”), is a domestic, for-
profit corporation.
9. Hydrostatic can be served through its registered agent Billy W. Pharr,

1605 Commerce Street, Post Office Box 2, Magnolia, Arkansas 71754.

10. Defendant Devin Dew is an individual and resident of Arkansas.
11. Defendant Randy Pharr is an individual and resident of Arkansas.
Page 2 of 13

Mark Mosley, at al v. Hydrostatic Oi! Tools, inc., et af.
U.S.D.C. (W.D. Ark.) Case No. 1:20-cv-1040-SOH
Original Complaint—Collective Action
Case 1:20-cv-01040-SOH Document3_ Filed 08/13/20 Page 3 of 13 PagelD #: 5

12. Defendant Billy Pharr is an individual and resident of Arkansas.
IV. FACTUAL ALLEGATIONS

13. Plaintiff repeats and re-alleges all previous paragraphs of this Complaint
as if fully set forth in this section.

14. Defendants Randy Pharr, Billy Pharr and Devin Dew were or are officers
and shareholders of Hydrostatic during the relevant time period and had operational
control over Hydrostatic.

15. Defendants Randy Pharr, Billy Pharr and Devin Dew have operated as
employers alongside Defendant Hydrostatic and each managed and controlled the day-
to-day operations of Hydrostatic and had the power to supervise, hire and fire, establish
wages and wage policies, and set schedules through unified management.

16. Defendants acted jointly as “employers” within the meanings set forth in
the FLSA, and were, at all times relevant to the allegations in this Complaint, Plaintiff's
employers.

17. Defendants are and have been engaged in interstate commerce as that
term is defined under the FLSA, and have during each of the three (3) years preceding
the filing of this Complaint had at least two employees that handle, sell, or otherwise
work on goods or materials that have been moved in or produced for interstate
commerce.

18. Defendants’ annual gross volume of sales made or business done was not
less than $500,000.00 (exclusive of excise taxes at the retail level that are separately
stated) during each of the three calendar years preceding the filing of this Complaint.

19. Defendant provides products and services in the oil and gas industry,

Page 3 of 13
Mark Mosley, et al v. Hydrostatic Oil Tools, inc., et al.
U.S.D.C. (W.D. Ark.) Case No. 1:20-cv-1040-SOH
Original Complaint—Collective Action
Case 1:20-cv-01040-SOH Document3_ Filed 08/13/20 Page 4 of 13 PagelD #: 6

throughout the United States in those areas in which fracking is a viable business.
20. Plaintiff was employed by Defendant as a salaried employee from

February of 2010 to July of 2020.

21. Specifically, Plaintiff worked for Defendant as a Shop Hand.
22. Defendant also employed other Shop Hands who were paid a salary.
23. At all times material herein, Plaintiff has been entitled to the rights,

protection and benefits provided under the FLSA and the AMWA.
24. Plaintiffs primary duties as a Shop Hands were to assemble and repair

tools used at oilfield locations, drive tools out to oilfield locations, load trucks and haul

water.
25. Other Shop Hands had similar duties to Plaintiff.
26. In performing their duties for Defendants, Plaintiff and other Shop Hands

were not required to utilize any professional education relevant to their job duties.

27. Plaintiff and other Shop Hands did not manage the enterprise or a
customarily recognized subdivision of the enterprise.

28. Plaintiff and other Shop Hands did not have the authority to hire or fire any
other employee, nor were their recommendations as to hiring or firing given any
particular weight.

29. Plaintiff and other Shop hands did not have any control of or authority over
any employee's rate of pay or working hours.

30. Plaintiff and other Shop Hands did not maintain or prepare production

reports or sales records for use in supervision or control of the business.

Page 4 of 13
Mark Mosley, et al v. Hydrostatic Oil Tools, Inc., et al.
U.S.D.C. (W.D. Ark.) Case No. 1:20-cv-1040-SOH
Original Complaint—Collective Action
Case 1:20-cv-01040-SOH Document 3 _ Filed 08/13/20 Page 5 of 13 PagelD #: 7

31. Similarly, Plaintiff and other Shop Hands did not have any responsibility
for planning or controlling budgets.

32. In carrying out their duties, Plaintiff and other Shop Hands did not exercise
discretion or judgment as to matters of significance.

33. Plaintiff and other Shop Hands were classic blue-collar workers,
sometimes spending physical, demanding, long shifts outdoors in the elements, and not
in an office.

34. Plaintiff and other Shop Hands benefited from participation in a plan by
which they were eligible for and did in fact receive non-discretionary bonuses in addition
to their salary.

35. Plaintiff, other Shop Hands, and Defendants had no agreement that their
salary would be the entirety of their pay, nor did they agree that their salary was
intended to cover all hours worked.

36. Plaintiff and other Shop Hands were paid a salary by Defendants
regardless of how many hours they worked.

37. Plaintiffs and other Shop Hands did not receive overtime premiums for
hours worked in excess of forty (40) in a workweek.

38. Plaintiff and other Shop Hands routinely were scheduled to work and did
work more than forty (40) hours in a single workweek.

39. Plaintiff and other Shop Hands have not received overtime compensation
for all hours worked during weeks in which they worked more than forty (40) hours.

40. Plaintiff and other Shop Hands regularly received nondiscretionary

bonuses. For example, Plaintiff received $500.00 per month as a “shop bonus.”

Page 5 of 13
Mark Mosley, et al v. Hydrostatic Oil Tools, Inc., et al.
U.S.D.C. {(W.D. Ark.) Case No. 1:20-cv-1040-SOH
Original Complaint—Collective Action
Case 1:20-cv-01040-SOH Document 3 _ Filed 08/13/20 Page 6 of 13 PagelD #: 8

41. Plaintiff and other Shop Hands were and are entitled to one and one-half
(1.5) times their regular rate of pay for all hours worked in excess of forty (40) in a week.
42. Defendants knew or showed reckless disregard for whether the way they
paid Plaintiff and other Shop Hands violated the FLSA.
V. FLSA § 216(b) COLLECTIVE ACTION ALLEGATIONS

43. Piaintiff repeats and re-alleges all previous paragraphs of this Complaint
as though fully incorporated in this section.

44. Plaintiff brings his claim for relief for viclation of the FLSA as a collective
action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b).

45. Plaintiff brings his FLSA claim on behalf of all Shop Hands employed by
Defendant at any time within the applicable statute of limitations period, who were
classified by Defendants as exempt from the overtime requirements of the FLSA and
who are entitled to payment of the following types of damages:

A. Payment for all hours worked, including overtime premiums for all hours
worked for Defendants in excess of forty (40) per week; and

B. Liquidated damages; and

C. Attorneys’ fees and costs.

46. In conformity with the requirements of FLSA Section 16(b), Plaintiff has
filed or will soon file a written Consent toe Join this lawsuit.

47. The relevant time period dates back three years from the date on which
Plaintiff's Original Complaint—Collective Action was filed herein and continues forward
through the date of judgment pursuant to 29 U.S.C. § 255(a).

48. The members of the proposed FLSA Collective are similarly situated in

Page 6 of 13
Mark Mosley, et al v. Hydrostatic Oil Tools, inc., et al.
U.S.D.C. (W.D. Ark.) Case No. 1:20-cv-1040-SOH
Original Complaint—Collective Action
Case 1:20-cv-01040-SOH Document 3 _ Filed 08/13/20 Page 7 of 13 PagelD #: 9

that they share these traits:

A. They were classified by Defendants as exempt from the overtime
requirements of the FLSA;

B. They were paid a salary;

C. They received non-discretionary bonuses;

D. They were subject to Defendants’ common policy of denying pay for all
hours worked, including proper overtime pay for all hours worked over forty (40) per
week; and

E. They had the same or substantially similar job duties, requirements and
pay provisions.

49. Plaintiff is unable to state the exact number of the potential members of
the FLSA Collective but believe that the collective exceeds ten (10) persons.

50. Defendants can readily identify the members of the Section 16(b)
collective. The names and physical and mailing addresses of the FLSA collective action
plaintiffs are available from Defendants, and a Court-approved Notice should be
provided to the FLSA collective action plaintiffs via first class mail, email and text
message to their last known physical and electronic mailing addresses and cell phone
numbers as soon as possible, together with other documents and _ information
descriptive of Plaintiff's FLSA claim.

Vi. ‘FIRST CLAIM FOR RELIEF
(Individual Claim for Violation of FLSA)

51. Plaintiff repeats and re-alleges all previous paragraphs of this Complaint
as if fully set forth in this section.

52. Plaintiff asserts this claim for damages and declaratory relief pursuant to

Page 7 of 13
Mark Mosley, et al v. Hydrostatic Oil Tools, Inc., et al.
U.S.D.C. (W.D. Ark.) Case No. 1:20-cv-1040-SOH
Original Compiaint—Collective Action
Case 1:20-cv-01040-SOH Document 3 _ Filed 08/13/20 Page 8 of 13 PagelD #: 10

the FLSA.

53. At all relevant times, Defendants have been, and continue to be, Plaintiffs
“employer” within the meaning of the FLSA.

54. At all relevant times, Defendants have been, and continue to be, an
enterprise engaged in commerce within the meaning of the FLSA.

55. 29 U.S.C. § 207 requires any enterprise engaged in commerce to pay all
employees 1.5x regular wages for all hours worked over forty (40) hours in a week,
unless an employee meets certain exemption requirements of 29 U.S.C. § 213 and all
accompanying Department of Labor regulations.

56. Despite the entitlement of Plaintiff to overtime payments under the FLSA,
Defendants failed to pay Plaintiff an overtime rate of one and one-half times his regular
rate of pay for all hours worked over forty (40) in each one-week period.

57. Section 778.208 of Title 29 of the CFR requires that non-discretionary
bonuses, such as attendance-based incentives, “must be totaled in with other earnings
to determine the regular rate on which overtime pay must be based.”

58. Defendants violated Section 778.208 of Title 29 of the CFR by not
including non-discretionary bonuses into Plaintiffs regular rate for overtime pay.

59. Defendants’ conduct and practice, as described above, has been and is
willful, intentional, unreasonable, arbitrary and in bad faith.

60. By reason of the unlawful acts alleged herein, Defendants are liable to
Plaintiff for monetary damages, liquidated damages, and costs, including reasonable
attorneys’ fees, for all violations that occurred within the three (3) years prior to the filing

of this Complaint.

Page 8 of 13
Mark Mosley, et al v. Hydrostatic Oil Tools, Inc., et al.
U.S.D.C. (W.D. Ark.) Case No. 1:20-cv-1040-SOH
Original Complaint—Collective Action
Case 1:20-cv-01040-SOH Document 3 _ Filed 08/13/20 Page 9 of 13 PagelD #: 11

61. Alternatively, should the Court find that Defendants acted in good faith in
failing to pay Plaintiff as provided by the FLSA, Plaintiff is entitled to an award of
prejudgment interest at the applicable legal rate.

Vil. SECOND CLAIM FOR RELIEF
(Collective Action Claim for Violation of FLSA)

62. Plaintiff repeats and re-alleges all previous paragraphs of this Complaint
as if fully set forth in this section.

63. Plaintiff asserts this claim on behalf of all Shop Hands employed by
Defendants to recover monetary damages owed by Defendants to Plaintiff and
members of the putative collective for unpaid overtime compensation for all the hours
he and they worked in excess of forty (40) each week.

64. Plaintiff brings this action on behalf of himself and all other similarly
situated employees, former and present, who were and/or are affected by Defendants’
willful and intentional violation of the FLSA.

65. At all relevant times, Defendants have been, and continue to be, an
“employer” of Plaintiff and those similarly situated within the meaning of the FLSA.

66. At all relevant times, Defendants have been, and continue to be, an
enterprise engaged in commerce within the meaning of the FLSA.

67. 29 U.S.C. § 207 requires any enterprise engaged in commerce to pay all
employees 1.5x regular wages for all hours worked over forty (40) hours in a week,
unless an employee meets certain exemption requirements of 29 U.S.C. § 213 and all
accompanying Department of Labor regulations.

68. Despite the entitlement of Plaintiff and those similarly situated to overtime
payments under the FLSA, Defendants failed to pay Plaintiff and those similarly situated
Page 9 of 13
Mark Mosiey, et al v. Hydrostatic Oil Tools, inc., et al.

U.S.D.C. (W.D. Ark.) Case No. 1:20-cv-1040-SOH
Original Gomplaint—Collective Action
Case 1:20-cv-01040-SOH Document3 _ Filed 08/13/20 Page 10 of 13 PagelD #: 12

an overtime rate of one and one-half times their regular rate of pay for all hours worked
over forty (40) in each one-week period.

69. Section 778.208 of Title 29 of the CFR requires that non-discretionary
bonuses, such as attendance-based incentives, “must be totaled in with other earnings
to determine the regular rate on which overtime pay must be based.”

70. Defendants violated Section 778.208 of Title 29 of the Code of Federal
Regulations by not including non-discretionary bonuses paid to Plaintiff and those
similarly situated in their regular rate when calculating their overtime pay.

71. Because these employees are similarly situated to Plaintiff, and are owed
overtime for the same reasons, the proposed collective is properly defined as follows:

All Shop Hands within the last three years.

72. Defendants’ conduct and practice, as described above, has been and is
willful, intentional, unreasonable, arbitrary and in bad faith.

73. By reason of the unlawful acts alleged herein, Defendants are liable to
Plaintiff and those similarly situated for monetary damages, liquidated damages, and
costs, including reasonable attorneys’ fees, for all violations that occurred within the
three (3) years prior to the filing of this Complaint.

74. Alternatively, should the Court find that Defendants acted in good faith in
failing to pay Plaintiff and those similarly situated as provided by the FLSA, Plaintiff and

those similarly situated are entitled to an award of prejudgment interest at the applicable

legal rate.
Vill. THIRD CLAIM FOR RELIEF
(Individual Claim for Violation of AMWA)
75. Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

Page 10 of 13
Mark Mosley, et al v. Hydrostatic Oil Toois, inc., ef al.
U.3.D.C. (W.D. Ark.) Case No. 1:20-cv-1040-SOH
Original Complaint—Collective Action
Case 1:20-cv-01040-SOH Document3 _ Filed 08/13/20 Page 11 of 13 PagelD #: 13

as though fully incorporated in this section.

76. Plaintiff asserts this claim for damages and declaratory relief pursuant to
the AMWA.
77. At all relevant times, Defendants were Plaintiff's “employer” within the

meaning of the AMWA, Ark. Code Ann. § 11-4-203(4).

78. Ark. Code Ann. § 11-4-211 requires employers to pay all employees 1.5x
their regular wages for all hours worked over forty (40) per week.

79. Despite the entitlement of Plaintiff to overtime payments under the AMWA,
Defendants failed to pay Plaintiff a lawful overtime premium.

80. Defendants’ conduct and practices, as described above, were willful,
intentional, unreasonable, arbitrary and in bad faith.

81. By reason of the unlawful acts alleged herein, Defendants are liable to
Plaintiff for, and Plaintiff seeks, monetary damages, liquidated damages, and costs,
including reasonable attorneys’ fees, for all violations that occurred within the three (3)
years prior to the filing of this Complaint pursuant to Ark. Code Ann. § 11-4-218.

82. Alternatively, should the Court find that Defendants acted in good faith in
failing to pay Plaintiff as provided by the AMWA, he is entitled to an award of
prejudgment interest at the applicable legal rate.

IX. PRAYER FOR RELIEF
WHEREFORE, premises considered, Plaintiff Mark Mosley, individually and on
behalf of all others similarly situated, respectfully prays for deciaratory relief and
damages as follows:

A. That each Defendant be summoned to appear and answer herein;

Page 11 of 13
Mark Mosley, et al v. Hydrostatic Oil Tools, inc., et al.
U.S.D.C. (W.D. Ark.) Case No. 1:20-cv-1040-SOH
Original Complaint—Collective Action
Case 1:20-cv-01040-SOH Document 3 _ Filed 08/13/20 Page 12 of 13 PagelD #: 14

B. That each Defendant be required to account to Plaintiff, the collective
members, and the Court for all of the hours worked by Plaintiffs and the collective
members and all monies paid to them;

C. Certification of, and proper notice to, together with an opportunity to
participate in the litigation, all qualifying current and former employees;

D. A declaratory judgment that Defendants’ practices alleged herein violate
the FLSA, and attendant regulations at 29 C.F.R. § 516, et seq.;

E. A declaratory judgment that Defendant's practices alleged herein violate
the AMWA and the related regulations;

F. Judgment for damages for all unpaid overtime compensation owed to
Plaintiff and the proposed collective members under the FLSA and _ attendant
regulations;

G. Judgment for damages for all unpaid overtime compensation under the
AMWA and the related regulations;

H. Judgment for liquidated damages pursuant to the FLSA and attendant
regulations, in an amount equai to all unpaid overtime compensation owed to Plaintiffs
and members of the collective during the applicable statutory period;

I. Judgment for liquidated damages pursuant to the AMWA and the relating
regulations;

J. For a reasonable attomeys’ fee, costs, and pre-judgment interest; and

K. Such other and further relief as this Court may deem just and proper.

Page 12 of 13
Mark Mosiey, et al v. Hydrostatic Oil Tools, inc., et al.
U.S.D.¢, (W.D. Ark.) Case No. 1:20-cv-1040-SOH
Original Complaint—Collective Action
Case 1:20-cv-01040-SOH Document3 _ Filed 08/13/20 Page 13 of 13 PagelD #: 15

Respectfully submitted,

MARK MOSLEY, Individually and
on Behalf of All Others
Similarly Situated, PLAINTIFFS

SANFORD LAW FIRM, PLLC

ONE FINANCIAL CENTER

650 SOUTH SHACKLEFORD, SUITE 411
LITTLE ROCK, ARKANSAS 72211
TELEPHONE: (501) 221-0088
FACSIMILE: (888) 787-2040

Tess Bradford
Ark Bar No. 2017156
tess@sanfordlawfirm.com

NOK
Josh Sanigra’
Ark. Bar No. 2001037

josh@sanfordlawfirm.com

Page 13 of 13
Mark Mosley, et al v. Hydrostatic Oi! Tools, inc., ef al.
U.S.D.C. (W.D. Ark.) Case No. 1:20-cv-1040-SOH
Original Complaint—Collective Action
